Case 1:20-6v-08es9-GBD

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Marcie Romani,

 

 

Plaintiff(s),
-against- 20cv7229(GBD)
CIVIL CASE MANAGEMENT
Barclays Bank Delaware; Experian Information PLAN AND SCHEDULE
Solutions, Inc.,
Defendant(s),

x

After consultation with counsel for the parties, the following Case Management Pian is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federai Rules of civil
Procedure.

 

1. An initial pretrial conference will be held on Thursday, January 28, 2021 at 9:30 a.m. at
the United States District Courthouse, 500 Pear! Street, New York, New York, Courtroom
TIA.

2. No Additional parties may be joined April 22, 2021

3. No amendment to the pleadings will be permitted April 22, 2021.

4, Except for good cause shown, all discovery shall be commenced in time to be

completed by May 20, 2021. The court expects discovery to be completed within 90
days of the first scheduling conference unless, after the expiration of that 90 days period,
all counsel stipulate that additional time (not to exceed 60 more days) is needed to
complete discovery. In such event, discovery may be extended by the parties on
consent, without application to the Court, provided the parties are certain they can still
meet the discovery completion date ordered by the Court. The discovery completion date
shall not be adjourned except upon a showing of extraordinary circumstances.

5. Dispositive motions are to be served by June 24, 2021. Answering papers are to be
served within 14 days. Reply papers are to be served within seven (7) days. In the event
a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be
changed from that shown herein to three (3) weeks from the decision on the motion. The
final pretrial conference shall be adjourned to a date four (4) weeks from the decision on

the motion.
6. A final pretrial conference will be heid July 29, 2021 at 9:45 a.m.
7. The Joint Pretrial Order shal! be filed no later than July 22, 2024. The requirements for

the pretrial order and other pretrial submissions shal! be governed by the Court's
Individual Rules of Practice.

 
Case 1:20-¢€v-08889-GBD Document 29 Fiad@elloho1 Page’obs2

8. All motions and applications shall be governed by the Court's Individual Rules of
Practice.

9. The parties shall be ready for trial within 48 hours, notice on or August 5, 2021. The
estimated trial time is 1-2 days, and this is a Gury)(ren-jury} trial.

10. A Status Conference will be held on March 11, 2021 at 9:45 a.m.

Dated: September 9, 2020
New York. New York

SO ORDERED:

JAN 2° 20217 |
Cougs B Donabe
Kal a) Ghes ates District Judge
EW A

AMtorney tos Paint) for Piaintiff(s)

/s/ Katherine Skeele (w/ consent) /s/Aaron Seong

Attorney for Defendant(s) Attorney for Defendant
Barclays Bank Delaware Experian Information Solutions, Inc.

 
